            Case 1:17-cv-12520-IT Document 59 Filed 08/02/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ALAA AL JABER,                                *
                                              *
               Petitioner,                    *
                                              *
       v.                                     *       Civil Action No. 17-cv-12520-IT
                                              *
WILLIAM BARR, U.S. Attorney                   *
General, et. al.,                             *
                                              *
               Respondents.                   *

                                    ORDER OF DISMISSAL

                                          August 2, 2019

TALWANI, D.J.

       On July 31, 2019, Respondents submitted the Declaration of Deportation Officer Thomas

D. Hartney [#57] reiterating that an immigration judge had granted Petitioner Deferral of

Removal under the Convention Against Torture on May 30, 2018, and that Petitioner was

released from ICE custody on June 29, 2018, on an Order of Supervision, and stating further that

Petitioner is next required to report in-person to ICE on June 16, 2020, that Petitioner appears to

be in full compliance with his Order of Supervision, and that based upon review of ICE records,

that ICE is not currently seeking to terminate his grant of Deferral of Removal under the

Convention Against Torture to Iraq and is not currently taking any action to seek an alternative

country of removal for Petitioner to effectuate his order of removal from the United States.

       Finding that the issues raised by Petitioner in his petition now appear to be moot as to

Petitioner and that there is no longer a reasonable expectation that Petitioner personally would be

subject to the challenged action in the future, the court finds inapplicable the “capable-of-
           Case 1:17-cv-12520-IT Document 59 Filed 08/02/19 Page 2 of 2



repetition, yet evading review” exception to the mootness doctrine. Accordingly, this case is

dismissed without prejudice.

       IT IS SO ORDERED

Date: August 2, 2019                                        /s/ Indira Talwani
                                                            United States District Judge




                                                2
